Title: From George Washington to David Stuart, 30 November 1785
From: Washington, George
To: Stuart, David

 

Dr Sir,
Mount Vernon 30th Novr 1785.

Your favor of the 16th came duly to hand, & I thank you for its several communications. The resolutions which were published for consideration, vesting Congress with powers to regulate the Commerce of the Union, have I hope been acceded to. If the States individually were to attempt this, an abortion, or a many headed monster would be the issue. If we consider ourselves, or wish to be considered by others as a united people, why not adopt the measures which are characteristic of it, & support the honor & dignity of one? If we are afraid to trust one another under qualified powers there is an end of the Union—why then need we be sollicitous to keep up the farce of it?
It gives me pleasure to hear that there is such an accordance of sentiments between the Eastern & Western parts of this State. My opinion of the separation has always been, to meet them halfway, upon fair & just grounds; & part like friends disposed to acts of brotherly kindness thereafter—I wish you had mention’d the territorial line between us. The Port Bill; the Assize Law (or any substitute for the speedy Administration of Justice) being established; good faith with respect to treaties, preserved by public acts; taxation continued & regularly collected, that justice to one part of the community may keep pace with relief to the other, & our national character for Justice, thereby supported; a due attention to the Militia, and encouragements to extend the inland navigation of this Commonwealth where it is useful & practicable, (which will not only be of amazing convenience & advantage to its Citizens, but sources of immense wealth to the Country through some of its channels)—are among the great & important objects which will come before you; & a due attention to them will, I hope, mark the present epocha for having produced able statesmen, sound patriots & liberal minded men.
At a late meeting of the Directors of the Potomac navigation at the great Falls, & from a critical examination of the ground at that place; we unanimously determined to petition the Assemblies of the two States to be relieved from the expence of sinking our Canals four feet deep; as a considerable expence, & no advantage that we could discover, was likely to attend it. As the petition

which is herewith sent under cover to you & Colo. Syme, recites the reasons on which it is founded I shall not repeat them: the public as well as the company’s interest calls for an œconomical use of the fund which is subscribed for this undertaking; the enemies therefore (if there are any) to the navigation, are equally bound with its friends, to give it support.
I should be much obliged to you for desiring the public printer to send me the Journals of the present Session from its commencement, & to do it thro’ the session as fast as they are printed, by the Post. I pray you to pay him for them, & for my Gazette (if Hay is the public printer)—& I will repay you with thanks when you return.
I am very glad to hear you have got so well over your fever. Mrs Stuart has had a bad cold, but is getting better. all here join me in best wishes for you—& I am &c. &c.

G: Washington

